                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         ED CV 19-1160 CJC (MRWx)                                         Date     March 10, 2020
 Title            Rios v. Kaiser Foundation Health Plan



 Present: The Honorable          Michael R. Wilner
                      Veronica Piper                                                  n/a
                       Deputy Clerk                                        Court Reporter / Recorder

                Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                         None present                                             None present
 Proceedings:                 ORDER RE: PROTECTIVE ORDER

      The parties submitted a proposed protective order regarding discovery in this civil action.
(Docket # 23.) The Court accepts and ENTERS the proposed order subject to the following:

        1.      ¶ 6 – Any challenge to a confidentiality designation must comply in full with the
joint filing format described in Local Rule 37 for all discovery motions.

       2.     ¶ 15 – A party seeking to file material under seal with the Court due to the
provisions of this protective order must submit an appropriate application pursuant to Local
Rule of Court 79-5.1.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
